This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, ATTANASIO, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Justin J. SULLIVAN
                        Seaman (E-3), U.S. Navy
                              Appellant

                             No. 202100124

                        Decided: 23 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judge:
                     Warren A. Record (arraignment)
                        Deborah S. Mayer (trial)

 Sentence adjudged 22 January 2021 by a general court-martial con-
 vened at Naval Air Station Pensacola, Florida, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for four months, forfeiture of all pay and allowances
 for four months, and a dishonorable discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                United States v. Sullivan, NMCCA No. 202100124
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2